NO. 12-16-00294-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §
CHRISTOPHER CARREA, JR.,                                  §     ORIGINAL PROCEEDING
RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Christopher Carrea, Jr. filed this original mandamus proceeding complaining of actions taken by
the probate court. Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that
includes the identity of parties and counsel, a table of contents, an index of authorities, a certification, as
well as a statement of the case, jurisdiction, issues presented, and facts. TEX. R. APP. P. 9.5, 52.3(a)-(g),
(j). Relator’s petition does not comply with these requirements.
         Additionally, a relator must file an appendix and record as part of his petition. See TEX. R. APP.
P. 52.3(k), 52.7. The contents of both are prescribed by the rules of appellate procedure. See TEX. R.
APP. P. 52.3(k), 52.7(a). Here, Relator provided neither an appendix nor a record. Without an appendix
and a record, we are unable to determine that Relator is entitled to mandamus relief. Accordingly, we
deny Relator’s petition for writ of mandamus.
Opinion delivered November 22, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                         NOVEMBER 22, 2016

                                         NO. 12-16-00294-CV



                                 CHRISTOPHER CARREA, JR.,
                                         Relator
                                           V.

                                        HON. CHRIS DAVIS,
                                            Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
CHRISTOPHER CARREA, JR., who is the relator in Cause No. P12314, pending on the
docket of the County Court of Cherokee County, Texas. Said petition for writ of mandamus
having been filed herein on November 7, 2016, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.